PER CURIAM.
This is an election contest suit contesting the election for mayor of Napoleonville, Louisiana. A total of 437 votes were cast. Defendant-appellee Darryl Jupiter received 219 votes, and plaintiff-appellant Grady Leslie Rushing, III, received 218 votes.
The trial court maintained the peremptory exception raising the objection of no cause of action and dismissed plaintiffs suit. Plaintiff appeals.
We pretermit any discussion of the no cause objection and whether or not an amended petition could relate back to the original petition because we affirm for other reasons.
At issue is the validity of two absentee ballots wherein there is no challenge to the qualifications of each voter, but rather the qualifications of one witness on each absentee envelope flap is challenged. One witness was legally blind and the other was not present when the voter signed the certificate. This second witness was seated in a car outside the voter’s house and signed as a witness when the absentee ballot envelope was returned to the car.
Be the above as it may, a deputy registrar of voters was the other witness on each of these absentee ballots, and under La.R.S. 18:61 B, a deputy registrar of voters may administer an oath. Thus, the deputy registrar was acting the same as the notary, in lieu of witnesses, as provided in La.R.S. 18:1306 E(l)(f). The mere technicality that the deputy registrar may have signed the flap on the wrong line is of no moment.
Therefore, there is no defect in these absentee ballots, and we affirm at appellant’s costs.
AFFIRMED.